PER CURIAM.
The appellant, who was a juvenile at the time he committed the criminal offense in this ease, challenges the trial court’s judgment and sentence. He correctly argues, and the state concedes, that the trial court erred by imposing an adult sentence without first complying with the requirements of section 39.059(7), Florida Statutes (1991). Troutman v. State, 680 So.2d 528 (Fla.1993).
Accordingly, we reverse and remand for resentencing. If, however, the trial court determines, based on “conditions existing at the time of the original sentencing,” that adult sanctions are appropriate, it may once again impose an adult sentence. Id. at 533 (footnote omitted).
Reversed and remanded for resentencing.
THREADGILL, A.C.J., and BLUE and LAZZARA, JJ., concur.